Citation Nr: 0832905	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970 
and in the Army Reserves from September 1972 to September 
1975.

This appeal comes before the Board of Veterans Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In July 2008, the veteran testified at a Travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2007).

Service records in this case show that the veteran served a 
tour in Vietnam, but his military occupational specialty and 
awards are not indicative of combat.  Private treatment 
records show that the veteran is diagnosed as having PTSD.  
Furthermore, VA treatment records indicate that the veteran 
has some symptoms of PTSD, but not enough to meet the full 
requirements for a diagnosis.  

With regard to an in-service stressor, the veteran has 
submitted written statements as well as hearing testimony, 
that during the Vietnam War he served as ground defense for 
an artillery unit to provide protection from the Viet Cong.  
In particular, he described an incident that occurred during 
guard duty in January or February 1969, in which the Viet 
Cong  threw a grenade and it exploded.  He stated that the 
explosion barely missed his vehicle and no one in his party 
actually suffered any physical injuries, but he felt like he 
could have been killed.  He also indicated that he was 
involved in firefights at other times.  
 
The veteran's in-service stressor statement has not been 
corroborated and an attempt should be made to corroborate it 
with the United States Army and Joint Services Records 
Research Center (JSRRC).  

Thereafter, if the alleged stressor can be corroborated, the 
veteran should be scheduled for a VA PTSD examination to 
determine whether there is a link between the corroborated 
stressor and his current PTSD symptoms.  38 C.F.R. § 
3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the veteran's 
stressor along with dates provided.  The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressor.  The JSRRC 
should be given the following: a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressor in question, 
the veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressor is 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner. If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

3.  After conducting any additional 
indicated development, the PTSD issue on 
appeal should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

